Title: To Thomas Jefferson from Albert Gallatin, 17 August 1801
From: Gallatin, Albert
To: Jefferson, Thomas


Dr Sir
City of Washington 17th August 1801
Your favor of the 7th instt. was received on the 11th, the day after the mail had closed. It arrives here on Tuesday, departs on Monday. You may answer by same mail, but cannot receive answers in less than fortnight.
You will receive enclosed, as usual, the list of Warrants; & I also enclose a letter from Mr Doyley & one from W. Jones member of Congress for Philada.
The first letter is not written in as explicit a language as might have been wished; but may not this be inferred from his & Mr Pinckney’s letters?—that not only there is some danger of a federal Senator being elected; which indeed I have uniformly apprehended; but that Mr Doyley & his friends fear, in case of a republican succeeding, that he may have personal views different from theirs, & favour appointments of different persons. And is not this the reason why Mr Doyley & friends wish the appointments to take place before the meeting of Congress? I have invited Mr Doyley to a free communication of his sentiments—
You will find by the other letter that the Republicans expect a change in Philada.; this expectation is owing partly to the removal of the collector of New York, & partly to the answer to New Haven which, as I mentioned before, has had a greater, if not a better effect than was expected. Of the four persons he recommends, the name of Bache would be most popular; but he wants industry; Clay is certainly the most capable, unless Conolly, who is highly respected by all who know him, should be supposed to understand that particular business better. Upon the whole, in that also, it is much better to wait the meeting of Congress. Dallas who was here agrees with me. Yet it must be allowed that the warm republicans will be displeased; it is the same in New York in regard to Rogers who, though the most capable, was the most obnoxious to the zealous republicans. Duane has been here, & I have taken an opportunity of showing the impropriety of numerous removals. He may think the reasons good; but his feelings will be at war with any argument on the subject. Clay has also been here; the number of young men of true merit & some scientific knowledge is so small in our middle States, that I cannot help being very desirous that something for which he may be fit might be done for him. His father has, excluding him, placed his younger brother in an eligible commercial situation, & the Bank of N. America will never promote him beyond his 1000 dollars salary. What do you think of the Lisbon or one of the Barbary Consulships? I do not know that either would suit him, but wish only to be acquaintted with your intentions generally.
I had understood that a Commission of Marshal New Jersey had been directed to issue in favour of General John Heard; & I believe he had understood as much. An application has in fact been made for the commission on a supposition that it had been lost. I have told Wagner to send you a blank one that, if it was intended, it may be filled. The present Marshal is Thomas Lowry; he has been in since 26 Sept. 1789; his commission expires 28 Jany. 1802.
Mr Miller has put in my hands the enclosed from Mr Fish. It may be difficult to answer; yet he has been uniformly considered as the mere tool of Hamilton, & was, with Giles & Watson, the most active electioneering officer of Govt. in New York. I must say something to Miller about it. E. Livingston said that the removal of Fish was not expected so long as Rogers was permitted to continue. By the bye it seems to me that Fish intends that letter for publication.
I have heard that Fenwick had received a letter of late date from Bourdeaux stating the ratification of our Convention with France & Dawson being on his way back, but have not been able to ascertain whether true or not.
I am with sincere respect & attachment Dr Sir Your most obt. Servt.
Albert Gallatin
